Citation Nr: 1734417	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-30 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and confirmed the previous denial.  Thereafter, jurisdiction was transferred to the RO in Muskogee, Oklahoma.

In October 2013, the Veteran and his friend testified before the Board.  A transcript of the hearing is associated with the claims file.

In July 2014, the Board reopened the previously denied claim of service connection for bilateral hearing loss and remanded the issue to the agency of original jurisdiction (AOJ) for further development.  

After completing the requested development, the AOJ granted service connection for left ear hearing loss effective August 3, 2011.  The AOJ continued to deny the claim for service connection for right ear hearing loss (as reflected by a December 2014 supplemental statement of the case (SSOC)) and returned the matter to the Board.


FINDING OF FACT

Right ear hearing loss was not manifested during service, sensorineural right ear hearing loss was not shown during the first post-service year, and the most persuasive evidence on the question of etiology indicates that the Veteran's current right ear hearing loss is not otherwise related to his active service, to include noise exposure associated with his military occupational specialty as a cannon crewman.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

With respect to the Veteran's claim for service connection for right ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided an adequate notice letter to the Veteran in September 2011.

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issue decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA and private treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements and hearing testimony are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including other organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112,1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

During service, the Veteran underwent several audiological examinations.  None of the audiometric testing data revealed a right ear hearing loss disability for VA compensation purposes.  Similarly, although audiological examinations during service demonstrated a significant permanent threshold shift in left ear hearing acuity at 3000 and 4000 Hz between enlistment and separation examinations, the Veteran's right ear hearing acuity on separation examination documented a 5 dB downward shift, reflecting stable or slightly improved hearing acuity since his earliest documented hearing examination in March 1978.  Subjectively, the Veteran denied any history of hearing loss or ear trouble in March 1978 and July 1983 reports of medical history at enlistment and separation, respectively.  His service treatment records were otherwise silent for complaints, diagnosis, or treatment related to right ear hearing problems.

Post-service private treatment records document that the Veteran was treated in November 1991 for a gunshot wound to the head through the left lateral orbit, resulting in left eye blindness.  

Records associated with the Veteran's application for SSA disability benefits include a February 2005 fully favorable decision by an administrative law judge (ALJ), concluding the Veteran was disabled for SSA periods for a closed period of time from July 1994 to September 2003 due to severe impairments involving left eye blindness, headaches, and left leg fracture.  The decision did not mention hearing loss.  The Veteran subsequently applied for SSA disability benefits in January 2008 on the basis that left eye blindness due to a 1991 gunshot wound prevented him from working.  A February 2008 SSA Work History Report documented his work in construction from 1985 to 1995 and in a restaurant from 1999 to 2000.

In April 2008, the Veteran presented to the Greenville VA outpatient clinic to establish medical care.  Among reported concerns, he stated he had a problem hearing and had been denied nonservice-connected VA pension benefits.  During a May 2008 VA audiology consultation, he reported experiencing "hearing loss since being shot in [the] head."  The audiologist conducted audiometric testing; however, test results were not reliable because word testing did not agree with puretone findings.  Speech recognition results were reported as 92 percent in the right ear and 68 percent in the left ear.  Subsequently, the Veteran returned for hearing aids.

The Veteran was afforded several VA examinations to evaluate the nature and etiology of his hearing loss.  Examination reports in July 2009, September 2011, and October 2014 each revealed bilateral hearing loss for VA compensation purposes; the diagnosis was bilateral sensorineural hearing loss.  During these examinations, he identified a pre-service occupational history as a student and waiter; military noise exposure to artillery and small arms fire and duties as a cannon crewman with ear protection worn; and post-service occupational and recreational noise exposure in construction work and chainsaw use with hearing protection worn and work in restaurants.  At the July 2009 VA examination, he disclosed a 1991 gunshot wound to his left temple and reported that his "hearing got worse following this incident."

In a September 2009 addendum, the July 2009 VA examiner opined that the current bilateral hearing loss disability was less likely as not caused by or the result of noise trauma during military service.  In support of his conclusion, the examiner commented that the Veteran had normal bilateral hearing on examination in service in 1980, 1982, and 1983.  

Following the September 2011 VA examination and review of the Veteran's claims file, the audiologist opined that the Veteran's current bilateral hearing loss was less likely as not related to military noise exposure.  In support of the conclusion, the audiologist noted the Veteran reported a significant history of civilian occupational noise exposure as well as non-military-related gunshot head injury.  

In October 2013, the Veteran testified that during service he was on a fire line "[s]ometimes three times out of the week" and that although hearing protection was available, it did not block all the noise.  His friend testified he had known the Veteran for over 30 years and noticed the Veteran's hearing loss "a little bit back then," but the hearing loss had "gone bad to worse."  The Veteran's representative suggested that the RO that originally denied the Veteran's claim was "using something you said against you," referring to the Veteran's prior statement that his hearing loss began after being shot in the head in 1991.  The representative suggested to the Veteran that the RO used "a statement you made against you, in which they're not supposed to do that" and asked the Board not to "ignore the appellant's testimony simply because the appellant is an interested party."  In response to his representative's question as to whether his hearing loss was present before the 1991 gunshot wound, the Veteran stated, "I'm pretty sure it was; I just didn't pay it no [sic] attention at the time."  Asked whether there had been "any other significant acoustic trauma events over the years that may have made [the Veteran's hearing loss] worse," other than the "quite significant acoustic trauma...as a cannoneer," the Veteran replied, "No."    

Finally, the October 2014 VA examiner opined that the Veteran's current right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that the Veteran's service treatment records revealed there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  In addition, the examiner observed that the Veteran's right ear hearing sensitivity was within normal limits on audiometric testing at enlistment and separation examination, indicating that the Veteran did not sustain noise injuries to his right ear during service and that his current right ear hearing loss was not causally related to military service.  In further support of his conclusion, the VA examiner cited a 2006 report from the Institute of Medicine, indicating that hearing loss from noise injuries occurs immediately following exposure and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  

The Veteran submitted subsequent private audiological evaluation reports dated in December 2015 and January 2016.  The audiologist commented that the reliability of testing was poor and fair, respectively.  The former report also reflects the Veteran's report of decreased hearing related to artillery.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against the claim of service connection for right ear hearing loss.

The Board recognizes that the Veteran is competent to describe events he experienced such as noise exposure resulting from his duties as a cannon crewman  and to report symptoms such as perceived hearing loss.  Moreover, his friend who testified is competent to report observable symptoms such as being "right next to [the Veteran] and he won't hear what I'm saying."  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited) (internal citation omitted).  In this regard, the Board does not doubt the Veteran's account of military noise exposure because such noise exposure is consistent with his MOS and objective medical evidence documenting a permanent threshold shift in left ear hearing acuity between military enlistment and separation following his military noise exposure.  

Despite, however, the competent evidence of military noise exposure, the Board finds the evidence of record does not support the conclusion that the noise exposure resulted in in-service incurrence of a right ear injury.  In this regard, the Board emphasizes that the Veteran's current right ear sensorineural hearing loss disability is distinguished from his service-connected left ear hearing loss disability by the fact that unlike the significant permanent threshold shift in left ear hearing acuity documented in the Veteran's service treatment records, no similar permanent threshold shift is documented in right ear hearing acuity during the same time period.  Therefore, competent, contemporaneous medical evidence of record weighs against a finding of in-service injury to the right ear.

Similarly, although the Veteran endorsed other problems at military separation examination in July 1983, including eye trouble and cramps in his legs, he denied perceived hearing loss or ear trouble.  The Board finds the Veteran's lay statement denying perceived hearing loss made contemporaneously with his military noise exposure further weighs against a finding that the current right ear hearing loss disability began during military service.

Finally, the Board finds the Veteran's May 2008 statement during a VA audiology consultation weighs against a finding of right ear hearing loss manifested to a compensable degree within a year of separation from service and against a finding of continuity of right ear hearing loss symptomatology since military service or the year following separation from service.  Again, in May 2008, the Veteran reported experiencing hearing loss "since being shot" in the head.  (Emphasis added).  

The Board acknowledges the concern by the Veteran's representative that VA not use the Veteran's May 2008 statement "against him" simply because he has an interest in obtaining VA compensation benefits.  In fact, the Board finds the May 2008 statement weighs against the claim for service connection for right ear hearing loss for reasons other than the Veteran's interest in obtaining VA compensation benefits.  Here, he made the statement prior to filing a claim for service connection for hearing loss and he made it in the course of seeking treatment, namely, hearing aids.  Thus, the Board finds the timing and the purpose of the Veteran's statement tend to make it more credible than some of his remote statements and testimony made in support of his claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  For example, although his statements to VA examiners and SSA personnel clearly document his post-service noise exposure as a construction worker or carpenter, he affirmed under oath in October 2013 that he was not exposed to "significant acoustic trauma events" after service.  The Veteran's testimony denying post-service acoustic trauma is inconsistent with prior statements he made regarding his 10-year employment history as a construction worker.  

Turning to the medical opinion evidence, the Board finds the opinions of the VA examiners to be persuasive evidence against the claim for service connection because each was supported by a medical rationale for the conclusions reached.  The Board finds especially persuasive the opinion of the October 2014 VA examiner because the examiner obtained a subjective history from the Veteran; reviewed the Veteran's electronic claims file; and supported the conclusions reached with a thorough medical rationale, explaining how service treatment records, post-service evidence of record, and scientific evidence from the Institute of Medicine supported the conclusion that the Veteran's right ear hearing loss was less likely than not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The Board accepts the October 2014 VA examiner's opinion as being the most probative medical evidence on the subject, as it was based on a review of all available historical records, and contained a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's military noise exposure, but concluded that the current right ear hearing loss was not related to the in-service noise exposure because a permanent threshold shift in right ear hearing acuity was not demonstrated contemporaneously with the military noise exposure.  The Veteran's contentions are outweighed by the medical evidence and opinions of the October 2014 VA examiner, which reflect that the current right ear hearing loss disability was not incurred in service, manifested to a compensable degree within one year of separation from service, or otherwise related to military service.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a right ear hearing loss disability.


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


